Respectfully, I dissent. A party defendant experienced in asbestos litigation filed a response indicating it lacked sufficient information to take a position in favor of granting or denying the motion. Under the presumption that all allegations in the motion and responses are true, the ultimate burden of persuasion and proof remained with Union Carbide. Considering the evidence in the record before us, I would deny the motion to transfer. Turning now to the majority decision, I note that at the heart of the motion as presented are three cases. I would allow the parties in the tag along cases to show cause why the cases should not be transferred to a pre-trial judge.